Name: Commission Regulation (EEC) No 1487/89 of 30 May 1989 fixing the additional co-responsibility levy on cereals for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 147/2331 . 5 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1487/89 of 30 May 1989 fixing the additional co-responsibility levy on cereals for the 1989/90 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Article 4b (5) thereof, Whereas, in accordance with Article 4b (2) " of Regulation (EEC) No 2727/75, the additional co-responsibility levy is equal to 3 % of the intervention price applicable to breadmaking common wheat at the start of the marketing year ; Whereas the intervention price to be taken into account when fixing the additional co-responsibility levy is that referred to in Commission Regulation (EEC) No 1412/89 of 24 May 1989 reducing the prices fixed for cereals for the 1989/90 marketing year pursuant to the stabilizer arrangements (3) ; HAS ADOPTED THIS REGULATION : Article 1 The additional co-responsibility levy for the 1989/90 marketing year provided for in Article 4b of Regulation (EEC) No 2727/75 shall be ECU 5,22 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (*) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 128 , 11 . 5 . 1989, p . 1 . ( ¢') OJ No L 141 , 25. 5 . 1989, p . 15.